March 3, 2016 Securities and Exchange Commission Office of Filings and Information Services treet N.E. Washington, DC 20549 RE: The Dreyfus Fund Incorporated 1933 Act File No.: 2-09455 1940 Act File No.: 811-00523 CIK No.: 0000030146 Dear Sir or Madam: Transmitted for filing is Form N-CSR for the above-referenced Registrant for the Annual period ended December 31, 2015. Please direct any questions or comments to the attention of the undersigned at 212-922-4296. Very truly yours, /s/ Enrique Urueta Enrique Urueta Paralegal EU/ Enclosures
